DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 216 241.4, filed on 09/14/2017 in Germany.

Information Disclosure Statement
The IDS filed on 03/10/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 04/27/2022 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sick Ag [EP 3032278].
Regarding claim 13, Sick Ag discloses a LIDAR system (S, figures 1, 1a, 2-3 and 3a), comprising: a laser unit (1, figures 1, 1a and 2); a receiving unit (2, figures 1, 1a and 2); and a cooling device configured to generate a cooling airflow (L1, L2, figures 1a and 2); wherein the laser unit, the receiving unit, and the cooling device are situated rotatingly about a rotational axis (W, figures 1, 1a and 2).
Regarding claim 14, Sick Ag, discloses wherein the laser unit and the receiving unit are jointly situated on a rotation element (W, figures 1, 1a and 2).
Regarding claim 15, Sick Ag, discloses wherein the cooling device (air flows L1 & L2 situates with the shaft W, figures 1, 1a and 2) is situated at the rotation element.
Regarding claim 16, Sick Ag, discloses wherein the cooling device includes at least one vane element (F1, F2, figures 1 and 1a).
Regarding claim 17, Sick Ag, discloses a control board (3, figures 1, 1a and 2), wherein the vane element is situated at the control board, and/or the vane element is situated at the laser unit and/or at the receiving unit.
Regarding claim 18, Sick Ag, discloses wherein the cooling device also includes a control board (3, figures 1, 1a and 2) that is configured for generating the cooling airflow.
Regarding claim 19, Sick Ag, discloses a heat exchanger (B, figures 1, 1a and 2) configured to dissipate heat that is absorbed by the cooling airflow.
Regarding claim 20, Sick Ag, discloses a housing (a bottom base and a top B is enclosed the LIAR system, figures 1, 1a and 2) in which the rotating laser unit, the rotating receiving unit, and the rotating cooling device are situated.
Regarding claim 21, Sick Ag, discloses wherein the heat exchanger is situated at a housing wall (the top housing wall B, figures 1, 1a and 2), or the housing includes a working area and a cooling area, the heat exchanger being situated in the cooling area.
Regarding claim 22, Sick Ag, discloses wherein the cooling device is configured for generating a circular cooling airflow or a toroidal cooling airflow (L1 & L2, figures 1, 1a and 2).
Regarding claim 23, Sick Ag, discloses at least one stator element (the bottom plate provides a fixed station of the LIAR device, figures 1, 1a and 2) that is stationarily situated to generate turbulences of the cooling airflow (air flows moved from the L1 to L2, figures 1, 1a and 2).
Regarding claim 24, Sick Ag, discloses wherein the heat exchanger (B, figures 1, 1a and 2) is situated rotatingly about the rotational axis (W, figures 1, 1a and 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841